    Case: 1:19-cv-06830 Document #: 34 Filed: 05/12/20 Page 1 of 2 PageID #:195




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BRENNAN LANDY, individually and on                 )
behalf of all others similarly situated,           )   Case No. 1:19-cv-06830
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )
                                                   )
ALLSTATE INSURANCE COMPANY,                        )   Hon. Judge Harry D. Leinenweber
                                                   )   Hon. Mag. Judge Gabriel A. Fuentes
               Defendant.                          )

                                STIPULATION OF DISMISSAL

       The parties to this case stipulate to dismissal of this action with prejudice as to the named

plaintiff, and without prejudice as to the putative, uncertified class, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), with each party bearing its own fees, costs, and expenses.


Dated: May 12, 2020                                      Stipulated to and respectfully submitted,

ALLSTATE INSURANCE COMPANY                               BRENNAN LANDY

By: /s/ Lewis S. Wiener                                  By: /s/ Alexander H. Burke
   Lewis S. Wiener                                          Alexander H. Burke
   EVERSHEDS SUTHERLAND (US) LLP                            Daniel J. Marovitch
   700 Sixth Street, NW, Suite 700                          BURKE LAW OFFICES, LLC
   Washington, DC 20001-3980                                155 N. Michigan Ave., Suite 9020
   Telephone: (202) 383-0140                                Chicago, IL 60601
   lewiswiener@eversheds-sutherland.com                     Telephone: (312) 729-5288
                                                            aburke@burkelawllc.com
   Francis X. Nolan, IV                                     dmarovitch@burkelawllc.com
   EVERSHEDS SUTHERLAND (US) LLP
   1114 Avenue of the Americas, 40th Floor                   Counsel for Plaintiff
   New York, NY 10036
   Telephone: (212) 389-5083
   franknolan@eversheds-sutherland.com

   Robert D. Owen
   Timothy J. McCaffrey
   EVERSHEDS SUTHERLAND (US) LLP
   900 N. Michigan Ave., Suite 1000
    Case: 1:19-cv-06830 Document #: 34 Filed: 05/12/20 Page 2 of 2 PageID #:196




   Chicago, IL 60611
   Telephone: (312) 724-9006
   robertowen@eversheds-sutherland.com
   timmccaffrey@eversheds-sutherland.com

   Counsel for Defendant




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, I electronically filed the foregoing with the Clerk

of the Court, using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record.


                                                             /s/ Alexander H. Burke




                                                2
